— On remand from the Court of Appeals the order of this court entered March 27, 1974, which reversed an order of the Supreme Court, New York County, entered December 27, 1973, and granted plaintiff-appellant’s motion for a preliminary injunction, is unanimously vacated and the appeal dismissed as moot, without costs or disbursements. This matter was initially considered by this court upon an appeal by the plaintiff from an order of the Supreme Court which denied its motion for a preliminary injunction. On that appeal we reversed and granted a preliminary injunction, thereby preventing defendant from selling products bearing plaintiff’s trade-mark, brand or name "Sony” at less than the minimum retail prices stipulated therefor pursuant to fair trade agreements which were in force and effect with retailers in the State of New York. Thereafter, we granted leave to appeal to the Court of Appeals on the certified question of whether the order of this court was properly made. While the matter was pending before the Court of Appeals, the Laws of 1975 (ch 65, § 1) was approved and became effective. Accordingly, section 369-a of the General Business Law was effectively repealed and replaced with a prohibition of any contract restraint against the vendee from selling a product at a price less than that stipulated by the vendor. In view of the change in the law, the Court of Appeals remitted this matter to the Appellate Division to reconsider the appeal. Having reconsidered the matter in view of the change in the law as above discussed, and further, considering that plaintiff has apparently *514withdrawn its fair trade agreements for this State, the order of this court entered March 27, 1974 is vacated and the appeal dismissed as moot. Concur —Nunez, J. P., Kupferman, Murphy and Tilzer, JJ.